TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 19, 2020



                                     NO. 03-19-00614-CV


                               S. M. S. and L. A. E., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




    APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
               AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on August 30, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellants are

indigent and unable to pay costs, no adjudication of costs is made.